Citation Nr: 0127011	
Decision Date: 12/05/01    Archive Date: 12/11/01

DOCKET NO.  92-09 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for lumbar and dorsal 
spine disorders (back disorder herein).  

2.  Entitlement to service connection for benign prostatic 
hypertrophy, status post transurethral resection with 
adenocarcinoma (TURP herein).  

3.  Entitlement to an increased rating for service-connected 
residuals of an epididymectomy (epididymectomy herein), 
current evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had honorable active military service from May 
1952 to May 1954, and from November 1955 to April 1957.  

This matter initially came before the Board of Veteran's 
Appeals (Board) on appeal from a March 1991 RO rating 
decision, which, in pertinent part, denied an evaluation in 
excess of 10 percent for the veteran's epididymectomy, and 
found that no new and material evidence had been submitted to 
reopen a claim of service connection for a back disorder.  
Additionally, this matter arose from a March 1992 RO decision 
which denied a claim of service connection for TURP.  (Note: 
The veteran is service-connected for prostatitis, a matter 
not on appeal).  

The Board remanded the claims presently on appeal in April 
1993, October 1994, and October 1995.  The requested 
development was considered to have been completed, and a June 
1998 Board decision denied the claims presently on appeal (of 
service connection for TURP, and for an increased rating for 
epididymectomy), and found that no new and material evidence 
had been submitted to reopen a claim for service connection 
for a back disorder.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In November 2000, upon Joint 
Motion (by both the veteran and VA) to Vacate and Remand and 
to Stay Further Proceedings, the Court granted the motion, 
vacating that part of the Board's June 1998 decision 
pertinent to the instant appeal.  (Note: The Court dismissed 
the veteran appeal of the Board's June 1998 denial of an 
evaluation in excess of 40 percent for service-connected 
prostatitis).  


REMAND

The November 2000 Court Order directs that the veteran's 
claims on appeal be reconsidered in light of the intervening 
decisions of Hodge v. West, 155 F.3d 1356 (Fed. Cir 1998), 
Plyman v. West, 12 Vet. App. 65 (1998), Stegal v. West, 
11 Vet. App. 268 (1998), and Tedeschi v. Brown, 7 Vet. App. 
411 (1995).  In light of the November Court Order and 
requested action, the matters on appeal are Remanded for the 
following development.  

The June 1998 Board decision found that no new and material 
evidence had been submitted to reopen a claim of service 
connection for a lumbar and dorsal spine disorder.  The 
stated basis for the Board's determination (and that of the 
RO) was that the new evidence, when viewed in the context of 
all the evidence-both new and old, could not reasonably 
change the outcome of the prior final RO determination of 
March 1974.  (Note: The Board found that inadequate notice 
had been given following a May 1985 RO denial, and, thus, 
that that decision had not become final).  As argued by the 
parties (both VA and the veteran) before the Court in a Joint 
Motion for Remand, the June 1998 Board decision utilized an 
analytical test for determining whether new and material 
evidence has been submitted, first articulated by the Court 
in Colvin v. Derwinski, 1 Vet. App. 17 (1991).  However, the 
Federal Circuit Court had subsequently held that there was no 
such legal requirement.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

As both the RO and the Board utilized what is now the 
incorrect standard for determining whether new and material 
evidence has been submitted to reopen the claim of service 
connection for lumbar and dorsal spine disorders, the Board 
finds prejudice to the veteran inasmuch as the outcome of the 
case may or may not be the same if the claim were to be 
considered under the current Hodge criteria for reopening 
claims for service connection.  Moreover, the appellant's 
procedural rights in this case may have been compromised.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, 
the veteran's petition to reopen his claim is Remanded to the 
RO for consideration of the new legal standard for reopening 
claims, in light of the above discussion, as well as 
VAOGCPREC 16-92 (O.G.C. Prec. 16-92), 57 Fed. Reg. 49747 
(1992), Hodge, supra., and Elkins v. West, 12 Vet. App. 209 
(1999).  

Regarding the veteran's claim of service connection for a 
disorder of the prostate, it is noted that an October 1995 
Board Remand requested on VA examination that a medical 
opinion be obtained as to the degree of medical probability 
that the veteran's service-connected prostatitis and 
epididymectomy played a causal role in the development of the 
veteran's benign prostatic hypertrophy, with transurethral 
resection of the prostate with adenocarcinoma, or that any of 
these latter disorders are of service origin.  However, on VA 
examination in March 1996, no statement as to etiology was 
given.  On repeat VA examination in December 1996, the 
examiner gave his opinion that, "there is no documented 
connection" between the veteran's service-connected 
epididymitis or his service-connected prostatitis and his 
subsequent benign prostatic hyperplasia or prostate cancer.  
While the examiner noted a review of the veteran's claims 
file and cited page 1160 of Campbell's Text Book of Urology, 
the parties before the Court, as well as the Court itself, 
apparently, thought the VA examiner's reference to there 
being no "documentation" of any link to be unclear and 
obtuse.  

The Court has specifically mandated that a Board Remand 
confers on the veteran-as a matter of law, the right to 
compliance with Board Remand instructions, and imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The Court has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance. Id.  Accordingly, and as stipulated by 
the parties and agreed to by the Court, the veteran should be 
afforded another prostate examination to more clearly 
determine the relationship, if any, between his service-
connected epididymectomy and prostatitis disorders and any 
and all of his non-service-connected prostate disorders-to 
include TURP with adenocarcinoma.  

Regarding the veteran's claim for an increased rating for his 
service-connected residuals of a epididymectomy, the November 
2000 Court Order directed that, in effect, the veteran's 
claim for an increased rating for service-connected 
epididymectomy, be considered under both 38 C.F.R. § 4.115a 
and b, both Diagnostic Codes 7512 and 7525, with an adequate 
statement of the reasons or bases to rate him under one of 
these Diagnostic Code or the other.  Any statement of 
adequate reasons and bases requires, the Board finds, more 
recent medical information-upon more recent VA examination.  

The Board also notes that the veteran has not been afforded  
VA genitourinary, bladder, and prostate examination since 
December 1996-a time too remote for any equitable evaluation 
of his claim.  Moreover, the above requested development may 
have an impact on the evaluation of his claim for increase.  
In Littke v. Derwinski, 1 Vet. App. 90 (1990), the Court held 
that VA's duty to assist claimants in the development of 
facts pertinent to their claims, as mandated by 38 U.S.C.A. 
§ 5107 and 38 C.F.R. §§ 3.103 and 3.159, includes obtaining 
both adequate and contemporaneous VA medical examinations.  
See Allday v. Brown, 7 Vet. App. 517, 526 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991); Suttmann v. Brown, 5 Vet. 
App. 127, 138 (1993); See also, Olson v. Principi, 3 Vet. 
App. 480, 482 (1992).  Given the above, and the Court's 
November 2000 Order on appeal, the matter is remanded to the 
RO so as to afford the veteran a current VA examination, to 
include a detailed statement identifying the residuals, if 
any, of the veteran's service-connected epididymectomy, as 
well as the severity of any such residuals, with reference to 
the documented clinical history contained in his VA claims 
file.  

As a final comment, note is made that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, President Clinton signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supercedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA has also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Because of the change in the law brought about by VCAA, 
particularly in light of the Court's November 2000 Order, a 
Remand in this case is required, to include compliance with 
the notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-99 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the VA 
RO has not yet considered whether any additional notification 
or development action is required solely due to VCAA, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, as well as for 
necessary reasons listed above, the instant Remand is 
required.  

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses (for non-VA 
providers), and approximate dates of 
treatment of all VA and/or non-VA 
(private) care providers who have treated 
him for a lumbar or dorsal spine 
disorder, or TURP or any disorder of the 
prostate, from March 1990 to the present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from March 1990 
to the present--if not already of record, 
as identified by the veteran.  

As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.

2.  The veteran should be afforded all 
appropriate VA examinations, to include 
special VA genitourinary/prostate 
examination to determine the severity of 
the veteran's prostatitis and benign 
prostatic hypertrophy with TURP and 
adenocarcinoma, as well as any residuals 
of service-connected epididymectomy.  All 
appropriate or indicated testing must be 
completed with results associated with 
the claims file.  A copy of this and 
prior Board Remands must be made 
available to (each of) the VA examiner(s) 
prior to his/her examination of the 
veteran.  

A detailed history must be obtained, with 
regard to the frequency and severity of 
symptoms exclusively associated with the 
veteran's service-connected 
epididymectomy residuals and prostatitis.  
All indicated tests and studies should be 
performed, and the claims folders must be 
made available to the examiner for use in 
the study of the case.  

Based on a review of the case, to include 
recent VA or non-VA (private) treatment 
records, the examiner is to:  (A) 
Identify and list any residual(s) of the 
veteran's epididymectomy, with a 
statement of the severity of any such 
residual(s); (B) Provide an opinion as to 
the degree of medical probability that 
the service-connected prostatitis and 
epididymectomy played a causal role in 
his subsequent development of benign 
prostatic hypertrophy with TURP and 
adenocarcinoma, or that these disorders, 
or any related disorders, are otherwise 
of service origin.  The examiner is to 
review the opinion of record contained in 
the December 1996 VA examination report.  

3.  After completion of the above 
development, the RO should undertake any 
additional development it deems warranted 
by the record, to include the propriety 
of affording the veteran a VA orthopedic 
examination of the lumbar and dorsal 
spine.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 and implementing 
regulations is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied. 

5.  The RO should review the veteran's 
application to reopen a claim for service 
connection for disorders of the lumbar 
and dorsal spine, on the basis of all 
pertinent evidence of record, to include 
all that added to the record since the 
most recent June 1997 supplemental 
statement of the case (SSOC).  

The RO should provide adequate reasons 
and bases for its decision, citing to all 
governing legal authority and precedent 
not previously cited-specifically, the 
new Hodge and Elkins criteria for 
determining whether new and material 
evidence has been submitted to reopen a 
claim, and addressing all issues and 
concerns that are noted in this Remand 
Order.  A SSOC should be issued to the 
veteran with notice of the change in law 
under Hodge and Elkins.  

The RO should also readjudicate the 
remaining claims on appeal for service 
connection for benign prostatic 
hypertrophy, with TURP and 
adenocarcinoma, and entitlement to an 
evaluation in excess of 10 percent for 
epididymectomy, to include consideration 
of Plyman v. West, 12 Vet. App. 65 
(1998), Stegal v. West, 11 Vet. App. 268 
(1998), and Tedeschi v. Brown, 7 Vet. 
App. 411 (1995).  

6.  If any decision, in whole or in part, 
remains adverse to the veteran, he and 
his representative should be provided a 
SSOC, with an opportunity to respond 
thereto.  Evidence recently submitted and 
not previously considered should be 
reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 



